DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,10,11,21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mock et al. (US 2474953 A).
 For claim 1, Mock et al. disclose a saddle for an equine, the saddle comprising a saddle tree (as shown in figs. 1-2) with a front to back center line (imaginary line going through the middle of the saddle tree), a saddle tree slot (22) in each side of the saddle tree spaced from the front to back centerline, a stirrup strap loop or stirrup leather  (20) 
For claim 2, Mock et al. disclose wherein the rigging material is spaced from the centerline on each side of the saddle and fastened to the saddle tree below the slot in the saddle tree (as shown in fig. 1), the slot in each rigging material being for at least one part of the stirrup leather or stirrup strap loop to pass through the slot in the rigging material (as shown in fig. 1).  
For claim 10, Mock et al. disclose a saddle having at least one rigging (28), the rigging comprising a slot in a rigging material (slot created by refs. 32,36,34 where the stirrup leather slides therein), at least one stirrup leather or stirrup strap loop (20), the slot in the rigging material being large enough for at least a part of the stirrup leather or stirrup strap loop passing through the slot in the rigging material and having a width for 
For claim 11, Mock et al. disclose wherein the rigging material PEQUI.00043Response to Final OAextends on each side of the saddle from front of the saddle to beyond slot in the saddle tree (as shown in fig. 1), the slot in the rigging material allowing at least one part of the stirrup leather or stirrup strap loop to pass through (as shown in figs. 1-2), the rigging material slot being spaced downward from the slot in the saddle tree (as shown in fig. 1), the saddle tree supporting the stirrup leather or stirrup strap loop (as shown in fig. 1), the slot in the rigging material limiting the rearward and/or forward movement of the stirrup leather or stirrup strap loop parallel to the side of a horse bearing the saddle (as shown in fig. 1).   
For claim 21, Mock et al. disclose a method of making a saddle that includes a saddle tree at least one stirrup leather or stirrup strap loop (20) and a rigging material (28) comprising identifying a location for placement of a slot in the rigging material (slot created by refs. 32,36,34 where the stirrup leather slides therein); sizing the slot in the rigging material large enough to allow at least a part of the stirrup leather or stirrup strap loop to pass through this slot (as shown in figs. 1-2); and placing the slot in the rigging material (as created during manufacturing of the rigging material 28) and spacing the slot in the rigging material downward a distance and offset from a slot (22) in a saddle tree of the saddle on the same side of the saddle tree as the rigging material for supporting the stirrup leather or stirrup strap loop in a way that controls forward and .
Claims 1,2,10,11,21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Goblet (EP 692450 A1). 
For claim 1, Goblet discloses a saddle for an equine, the saddle comprising a saddle tree (6) with a front to back center line (imaginary line going through the middle of the saddle tree), a saddle tree slot (16,17) in each side of the saddle tree spaced from the front to back centerline, a stirrup strap loop or stirrup leather  (5) supported by each saddle tree slot in each side of the saddle tree, the saddle also comprising a rigging material (10) attached to each respective side of the saddle tree spaced from said centerline, each rigging material having a slot (37) in the rigging material, each slot in the rigging material being large enough for at least a part of the stirrup leather or stirrup strap loop passing through the slot in the rigging material (as shown in fig. 2), each of these slots in the rigging material having a width for limiting the movement forward and/or rearward of a stirrup that is supported by each of the stirrup strap loops or stirrup leathers as each stirrup strap loop or stirrup leather moves parallel to the side of the equine bearing the saddle (as shown in phantom in figs. 1-2), each of the slots located in the rigging material on the saddle and offset from the slot in the respective side of the saddle tree of the saddle that supports the stirrup leather or stirrup strap loop (the slot 37 is not in alignment with slot 16,17 as shown in fig. 4).  
For claim 2, Goblet discloses wherein the rigging material is spaced from the centerline on each side of the saddle and fastened to the saddle tree below the slot in the saddle tree (as shown in fig. 4), the slot in each rigging material being for at least 
For claim 10, Goblet discloses a saddle having at least one rigging (10), the rigging comprising a slot (37) in a rigging material (the material of ref. 10), at least one stirrup leather or stirrup strap loop (5), the slot in the rigging material being large enough for at least a part of the stirrup leather or stirrup strap loop passing through the slot in the rigging material and having a width for limiting movement forward and/or rearward of a stirrup that is supported by the stirrup leather or stirrup strap loop (as shown in fig. 2), the slot located in the rigging material spaced downward on the saddle and offset from a saddle tree slot (16,17) in a saddle tree on a same side of the saddle tree as the rigging material (the slot 37 is not in alignment with slot 16,17 as shown in fig. 4).  
For claim 11, Mock et al. disclose wherein the rigging material PEQUI.00043Response to Final OAextends on each side of the saddle from front of the saddle to beyond slot in the saddle tree (as shown in fig. 2), the slot in the rigging material allowing at least one part of the stirrup leather or stirrup strap loop to pass through (as shown in fig. 2), the rigging material slot being spaced downward from the slot in the saddle tree (as shown in fig. 1), the saddle tree supporting the stirrup leather or stirrup strap loop (as shown in fig. 4), the slot in the rigging material limiting the rearward and/or forward movement of the stirrup leather or stirrup strap loop parallel to the side of a horse bearing the saddle (as shown in fig. 2).   
For claim 21, Mock et al. disclose a method of making a saddle that includes a saddle tree at least one stirrup leather or stirrup strap loop (5) and a rigging material (10) comprising identifying a location for placement of a slot (37) in the rigging material; sizing the slot in the rigging material large enough to allow at least a part of the stirrup .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-9,12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mock et al. (as above).

For claim 4, Mock et al. are silent about wherein the slot in the rigging material is about three to about six inches in length.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the slot in the rigging material of Mock et al. be about three to about six inches in length, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 5, Mock et al. are silent about wherein the slot in the rigging material is about three to about four inches in length.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the slot in the rigging material of Mock et al. be about three to about four inches in length, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 6, Mock et al. are silent about wherein the slot in the rigging material is about three to about four inches in length.  It would have been obvious to one having 
For claim 7, Mock et al. are silent about wherein the slot in the rigging material is so located such that when the rigging material is attached to the saddle tree a front of the slot in the rigging material is spaced downward about 5 to about 8 inches from a front of the saddle tree slot and a back of the slot in the rigging material is spaced downward about 4 to about 6 inches from a back of the saddle tree slot.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the slot in the rigging material of Mock et al. be so located such that when the rigging material is attached to the saddle tree a front of the slot in the rigging material is spaced downward about 5 to about 8 inches from a front of the saddle tree slot and a back of the slot in the rigging material is spaced downward about 4 to about 6 inches from a back of the saddle tree slot, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 8, Mock et al. are silent about wherein the slot in the rigging material is so located such that when the rigging material is attached to the saddle tree a front of the slot in the rigging material is spaced downward about 5 to about 8 inches from a front of the saddle tree slot and a back of the slot in the rigging material is spaced 
For claim 9, Mock et al. are silent about wherein the slot in the rigging material is so located such that when the rigging material is attached to the saddle tree a front of the slot in the rigging material is spaced downward about 5 to about 8 inches from a front of the saddle tree slot and a back of the slot in the rigging material is spaced downward about 4 to about 6 inches from a back of the saddle tree slot.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the slot in the rigging material of Mock et al. be so located such that when the rigging material is attached to the saddle tree a front of the slot in the rigging material is spaced downward about 5 to about 8 inches from a front of the saddle tree slot and a back of the slot in the rigging material is spaced downward about 4 to about 6 inches from a back of the saddle tree slot, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable 
For claim 12, Mock et al. are silent about wherein the slot in the rigging material is about three to about six inches in length.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the slot in the rigging material of Mock et al. be about three to about six inches in length, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 13, Mock et al. are silent about wherein the slot in the rigging material is about three to about six inches in length.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the slot in the rigging material of Mock et al. be about three to about six inches in length, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 14, Mock et al. are silent about wherein the slot in the rigging material is about three to about four inches in length.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the slot in the rigging material of Mock et al. be about three to about four inches in length, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.

For claim 16, Mock et al. are silent about wherein the slot in the rigging material is so located such that when the rigging material is attached to the saddle tree a front of the slot in the rigging material is spaced downward about 5 to about 8 inches from a front of the saddle tree slot and a back of the slot in the rigging material is spaced downward about 4 to about 6 inches from a back of the saddle tree slot.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the slot in the rigging material of Mock et al. be so located such that when the rigging material is attached to the saddle tree a front of the slot in the rigging material is spaced downward about 5 to about 8 inches from a front of the saddle tree slot and a back of the slot in the rigging material is spaced downward about 4 to about 6 inches from a back of the saddle tree slot, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 17, Mock et al. are silent about wherein the slot in the rigging material is so located such that when the rigging material is attached to the saddle tree a front of 
For claim 18, Mock et al. are silent about wherein the slot in the rigging material is so located such that when the rigging material is attached to the saddle tree a PEQUI.00044Response to Final OAfront of the slot in the rigging material is spaced downward about 5 to about 8 inches from a front of the saddle tree slot and a back of the slot in the rigging material is spaced downward about 4 to about 6 inches from a back of the saddle tree slot.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the slot in the rigging material of Mock et al. be so located such that when the rigging material is attached to the saddle tree a PEQUI.00044Response to Final OAfront of the slot in the rigging material is spaced downward about 5 to about 8 inches from a front of the saddle tree slot and a back of the slot in the rigging material is spaced downward about 4 to about 6 inches from a back of the saddle tree slot, since it has been held that where routine testing and 
For claim 19, Mock et al. are silent about wherein the slot in the rigging material is so located such that when the rigging material is attached to the saddle tree a front of the slot in the rigging material is spaced downward about 5 to about 8 inches from a front of the saddle tree slot and a back of the slot in the rigging material is spaced downward about 4 to about 6 inches from a back of the saddle tree slot.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the slot in the rigging material of Mock et al. be so located such that when the rigging material is attached to the saddle tree a front of the slot in the rigging material is spaced downward about 5 to about 8 inches from a front of the saddle tree slot and a back of the slot in the rigging material is spaced downward about 4 to about 6 inches from a back of the saddle tree slot, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 3-9,12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Goblet (as above).
For claim 3, Goblet is silent about wherein the slot in the rigging material is about three to about six inches in length.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the slot in the rigging material of Goblet be about three to about six inches in length, since it has been held that where 
For claim 4, Goblet is silent about wherein the slot in the rigging material is about three to about six inches in length.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the slot in the rigging material of Goblet be about three to about six inches in length, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 5, Goblet is silent about wherein the slot in the rigging material is about three to about four inches in length.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the slot in the rigging material of Goblet be about three to about four inches in length, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 6, Goblet is silent about wherein the slot in the rigging material is about three to about four inches in length.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the slot in the rigging material of Goblet be about three to about four inches in length, since it has been held that where routine testing and general experimental conditions are present, discovering the 
For claim 7, Goblet is silent about wherein the slot in the rigging material is so located such that when the rigging material is attached to the saddle tree a front of the slot in the rigging material is spaced downward about 5 to about 8 inches from a front of the saddle tree slot and a back of the slot in the rigging material is spaced downward about 4 to about 6 inches from a back of the saddle tree slot.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the slot in the rigging material of Goblet be so located such that when the rigging material is attached to the saddle tree a front of the slot in the rigging material is spaced downward about 5 to about 8 inches from a front of the saddle tree slot and a back of the slot in the rigging material is spaced downward about 4 to about 6 inches from a back of the saddle tree slot, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 8, Goblet is silent about wherein the slot in the rigging material is so located such that when the rigging material is attached to the saddle tree a front of the slot in the rigging material is spaced downward about 5 to about 8 inches from a front of the saddle tree slot and a back of the slot in the rigging material is spaced downward about 4 to about 6 inches from a back of the saddle tree slot.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the slot in the rigging material of Goblet be so located such that when the rigging 
For claim 9, Goblet is silent about wherein the slot in the rigging material is so located such that when the rigging material is attached to the saddle tree a front of the slot in the rigging material is spaced downward about 5 to about 8 inches from a front of the saddle tree slot and a back of the slot in the rigging material is spaced downward about 4 to about 6 inches from a back of the saddle tree slot.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the slot in the rigging material of Goblet be so located such that when the rigging material is attached to the saddle tree a front of the slot in the rigging material is spaced downward about 5 to about 8 inches from a front of the saddle tree slot and a back of the slot in the rigging material is spaced downward about 4 to about 6 inches from a back of the saddle tree slot, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 12, Goblet is silent about wherein the slot in the rigging material is about three to about six inches in length.  It would have been obvious to one having 
For claim 13, Goblet is silent about wherein the slot in the rigging material is about three to about six inches in length.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the slot in the rigging material of Goblet be about three to about six inches in length, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 14, Goblet is silent about wherein the slot in the rigging material is about three to about four inches in length.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the slot in the rigging material of Goblet be about three to about four inches in length, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 15, Goblet is silent about wherein the slot in the rigging material is about three to about four inches in length.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the slot in the rigging material of Goblet be about three to about four inches in length, since it has been held 
For claim 16, Goblet is silent about wherein the slot in the rigging material is so located such that when the rigging material is attached to the saddle tree a front of the slot in the rigging material is spaced downward about 5 to about 8 inches from a front of the saddle tree slot and a back of the slot in the rigging material is spaced downward about 4 to about 6 inches from a back of the saddle tree slot.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the slot in the rigging material of Goblet be so located such that when the rigging material is attached to the saddle tree a front of the slot in the rigging material is spaced downward about 5 to about 8 inches from a front of the saddle tree slot and a back of the slot in the rigging material is spaced downward about 4 to about 6 inches from a back of the saddle tree slot, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 17, Goblet is silent about wherein the slot in the rigging material is so located such that when the rigging material is attached to the saddle tree a front of the slot in the rigging material is spaced downward about 5 to about 8 inches from a front of the saddle tree slot and a back of the slot in the rigging material is spaced downward about 4 to about 6 inches from a back of the saddle tree slot.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to 
For claim 18, Goblet is silent about wherein the slot in the rigging material is so located such that when the rigging material is attached to the saddle tree a PEQUI.00044Response to Final OAfront of the slot in the rigging material is spaced downward about 5 to about 8 inches from a front of the saddle tree slot and a back of the slot in the rigging material is spaced downward about 4 to about 6 inches from a back of the saddle tree slot.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the slot in the rigging material of Goblet be so located such that when the rigging material is attached to the saddle tree a PEQUI.00044Response to Final OAfront of the slot in the rigging material is spaced downward about 5 to about 8 inches from a front of the saddle tree slot and a back of the slot in the rigging material is spaced downward about 4 to about 6 inches from a back of the saddle tree slot, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
.
Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive.
 	Applicant argued that the elements of Mock cited by the Examiner (32, 36 and 34) are a double D bar that is not in the rigging material. The slot referred to by the Examiner is outside of the rigging material and is formed by the outer edge of the rigging material and straight bar 36 of the double D bar. The claim recites that the offset slot is in the rigging material, not outside of it as it is in Mock. Moreover, the slot in the double D bar does not limit or restrict the forward and rearward movement of the stirrup leather as claimed. Since Mock does not teach or disclose all of the elements of claim 1, the rejection of claims 1 and 2 as anticipated by Mock should be withdrawn.

	As stated, the rigging material is ref. 28 which is the whole assembly as shown in fig. 3. The claimed limitation calls for “rigging material” which ref. 28, even though Mock calls it a double D ring, it is nevertheless a material and it is used for rigging for the stirrup straps or the like. In addition, the material 28 has various slots (not numbered but are bounded by refs. 32,34,36 where the strap moves as shown in phantom in fig. 1) that are in the boundary of or inside of the material 28, thus, it does meet the claimed limitation. Furthermore, clearly the material or double D bar 28 DOES limit or restrict the forward and rearward movement of the stirrup leather as shown in fig. 1 of Mock. The stirrup leather cannot go beyond the boundary of the material or bar 28, thus, certain the material or bar does restrict forward and rearward movement of the stirrup leather. 
Applicant argued that the slot in Mock referred to by the Examiner is outside of the rigging material and is formed by the outer edge of the rigging and straight bar 36 of the double D bar. The claim recites a rigging in which the offset slot is in the rigging material, not outside of it as it is in Mock. Moreover, the slot in the double D bar does not limit or restrict the forward and rearward movement of the stirrup leather as claimed. Since Mock does not teach or disclose all of the elements of claim 10, the rejection of claims 10 and 11 as anticipated by Mock should be withdrawn.

	The argument has been addressed in the above, thus, please see above. 
Applicant argued that Mock does not disclose placement of a slot in the rigging that is offset from the slot in the saddle tree. Instead, the slot in Mock cited by the Examiner is outside of the rigging and is between the long bar and interior of the double D bar Since Mock does not teach or disclose all of the elements of claim 21, the rejection of claim 21 as anticipated by Mock should be withdrawn.

The argument has been addressed in the above, thus, please see above.
 	Applicant argued that The Examiner did not provide a translation of this foreign reference. The elements of Goblet cited by the Examiner (10 and 37) are a slot in the fender, not the rigging. The slot referred to by the Examiner is outside of the rigging and the rigging material. The claim recites that the offset slot is in the rigging material, not outside of it as it is in Goblet. Since Goblet does not teach or disclose all of the elements of claim 1, the rejection of claims 1 and 2 as anticipated by Goblet should be withdrawn.

	The Goblet drawings are pretty clear enough that one of ordinary skill in the art does not need a translation. In any event, the examiner has attached a machine translation of Goblet from Google patents, which applicant can also obtain such translation from the website. 
 	As for the Goblet rigging argument, while ref. 10 maybe called a fender or not, it still meets the definition of a rigging material, which is a saddle arrangement of rings and plate that connects the billets and girthing system to hold the saddle on the horse. Goblet’s fender is actually not a typical fender because a typical fender does not have slot 37 therein for the stirrup leather to past through. The translation appears to call ref. 10 a quarter. Thus, Goblet can be his own lexicographer and say that ref. 10 is a quarter or “fender” as applicant calls it, but it can function as a rigging material, hence, is considered a rigging material. The point here is applicant can call a rigging material and Goblet can call it a fender but both do the same thing so Goblet’s “fender” can be called a rigging material also. All applicant claimed is a rigging material with an offset slot that can allow a stirrup leather strap to pass therethrough to limit the stirrup leather strap forwardly and rearwardly, which is what Goblet teaches. In addition, the slot is clearly in the rigging material 10 (see fig. 4). 
Applicant argued that the slot in Goblet (Fig. 4, 37) referred to by the Examiner is outside of the rigging and is in the fender 10, not the rigging. The claim recites a rigging in which the offset slot is in the rigging material, not outside of it as it is in Goblet. Since Goblet does not teach or disclose all of the elements of claim 10, the rejection of claims 10 and 11 as anticipated by Goblet should be withdrawn.

The argument has been addressed in the above, thus, please see above.
Applicant argued that material." As discussed above, Goblet does not disclose placement of a slot in the rigging that is offset from the slot in the saddle tree. Instead, the slot in Goblet cited by the Examiner (Ref. 37 in Fig, 1, 2 and 4) is not in the rigging but in the fender. Since Goblet does not teach or disclose all of the elements of claim 21, the rejection of claim 21 as anticipated by Goblet should be withdrawn.

The argument has been addressed in the above, thus, please see above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/          Primary Examiner, Art Unit 3643